Case 2:20-cv-12880-JMV-JSA Document 79-6 Filed 04/22/21 Page 1 of 4 PageID: 1444




 Exhibit B-III
 Exoo-Scott Tweets

 Incorporated by Reference in FASC at ¶¶ 12, 128




 Exhibit B-III - Exoo-Scott Tweets                                       Page | 1
Case 2:20-cv-12880-JMV-JSA Document 79-6 Filed 04/22/21 Page 2 of 4 PageID: 1445




 Exhibit B-III - Exoo-Scott Tweets                                       Page | 2
Case 2:20-cv-12880-JMV-JSA Document 79-6 Filed 04/22/21 Page 3 of 4 PageID: 1446




 Exhibit B-III - Exoo-Scott Tweets                                       Page | 3
Case 2:20-cv-12880-JMV-JSA Document 79-6 Filed 04/22/21 Page 4 of 4 PageID: 1447




 Exhibit B-III - Exoo-Scott Tweets                                       Page | 4
